Citation Nr: 0948698	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  04-34 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection, to include on a secondary 
basis, for back disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from November 1967 to 
August 1969.  His awards and decorations include the Purple 
Heart medal and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a May 2007 decision, the Board determined that new and 
material evidence had been received to reopen the claim, and 
remanded the reopened claim for further development.

In a September 10, 2008, decision, the Board denied service 
connection for back disability.  The Veteran appealed the 
September 2008 decision to the United States Court of Appeals 
for Veterans Claims (Court), and the Court, in a July 2009 
Order, granted a joint motion to remand filed by the parties 
to the action, and vacated the September 2008 Board decision 
and remanded the matter to the Board. 

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran's service treatment records refer to the receipt 
of shrapnel wounds.  The Veteran contends that the shrapnel 
wounds were from a grenade explosion, and that the explosion 
threw him to the ground.  Given the Veteran's receipt of the 
Purple Heart and Combat Action Ribbon, the Board accepts his 
account of the grenade explosion in service.

The joint motion accepted by the Court concluded that an 
April 2008 VA examination of the Veteran was inadequate.  
Specifically, the joint motion determined that the examiner 
only addressed whether shrapnel received from a grenade 
explosion contributed to the current back disorder, and 
neglected to consider whether the force of the grenade 
explosion itself (in throwing the Veteran to the ground) 
played a role in the development of the disorder at issue.

In compliance with the Court's Order, the Board will remand 
the case for another medical examination addressing the 
etiology of the Veteran's back disorder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the Veteran 
to undergo a VA examination to determine 
the nature, extent and etiology of the 
Veteran's back disability.  All indicated 
studies should be performed.  With 
respect to any back disorder identified, 
and assuming the Veteran was thrown to 
the ground as the result of a grenade 
explosion in service, the examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service, including to being 
thrown to the ground by the force of a 
grenade explosion.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's current back disorder was 
caused or chronically worsened by any of 
the Veteran's service-connected 
disabilities.

The rationale for all opinions expressed 
should be explained.  The Veteran's 
claims files must be made available to 
the examiner.  

2.  Thereafter, the RO should review the 
claims files and ensure that the above 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issue of 
service connection for back disability on 
a de novo basis.

If the benefit sought on appeal is not granted to the 
Veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the Veteran and his 
representative an appropriate opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

